IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,842-01


                  EX PARTE SAMUEL ROCHELLE MADISON, Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
     CAUSE NO. C-2-W011391-1407727-A IN CRIMINAL DISTRICT COURT TWO
                           OF TARRANT COUNTY


       Per curiam.

                                             ORDER

       Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. The trial court

held an evidentiary hearing on November 4, 2021. The reporter’s record has been sent to this Court,

but Applicant’s exhibit 1, a DVD of a forensic interview, has not been received by this Court. The

reporter’s record indicates that the DVD is on file in the district clerk’s office.

       Under Article 11.07 of the Texas Code of Criminal Procedure, a district clerk is required to

forward to this Court, among other things, “the application, any answers filed, any motions filed,

transcripts of all depositions and hearings, any affidavits, and any other matters such as official

records used by the court in resolving issues of fact.” Id. at § 3(d); see also TEX . R. APP . P.
                                                                                                  2

73.4(b)(4).

       The district clerk shall either forward to this Court the DVD listed as Applicant’s exhibit 1

from the habeas hearing, or certify in writing that not part of the record. The district clerk shall

comply with this order within thirty days from the date of this order.



Filed: April 7, 2022
Do not publish